Title: To James Madison from John G. Jackson, 17 June 1802
From: Jackson, John G.
To: Madison, James


Dear Sir,Clarksburg June 17th 1802
The Public Papers having announced your arrival in the City; I take the liberty to address you upon a little business I have there which I beg the favor of you to negociate. By a Contract with the Post Master General I am to receive $476 dollars per Ann. for carrying the Mail at quarterly payments; the first quarter will end the last of June; I enclose an order for the Money; which you will please send by post; after deducting the $5 advanced Mr. Smith; which I find my Father forgot to pay you; & five dollars for the subscription the ensuing Year. The pleasure we anticipated of visiting you this Year; must be somewhat longer postponed on account of arrangements of my business; & some political events; which from the virulence of infuriated Federalists, will require every honorable exertion; to repel their machinations & ensure success. The Berceau—dismissal of Officers Continuance of a Brigadier General, Refusal to diminish the salaries of Officers—Repeal of the Tax on Carriages & continuing that on Salt &c—Repeal of Judiciary Law &c &c are among the innumerable charges which they are daily making: in spite of all we shall beat them; if we carefully attend & explain their misrepresentations, as truth and honesty are on our side & they are omnipotent.
I expected long ere this to have waited upon Mrs. Payne to this Place; but have not heard from her for about two months past; Mrs. J. also complains of the neglect of her Sisters. Adieu Your sincere Friend
J G Jackson
PS if any deductions from the Money are required by the P. M. G. on account of delays please allow them. So far as I know they were unavoidable; but I suppose he is peremptory.
J G J
 

   
   RC (ViU). Cover marked “Private” by Jackson. On the cover is a column of figures in JM’s hand and a list of four names and amounts in an unidentified hand.



   
   Jackson secured this postal contract in the summer of 1801 (Jackson to JM, 3 Aug. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:8).



   
   The money was due to Samuel Harrison Smith for a subscription to the National Intelligencer. On 6 Aug. 1802 John C. Payne, charged by JM to execute Jackson’s business, sent him $110 after deducting $9 for the payment to Smith (Payne to Jackson, 6 Aug. 1802 [InU: Jackson Collection]).



   
   Federalists attempted to make political hay out of the $32,839.54 expended to repair the corvette Berceau, which had been captured by an American ship and ordered restored to France under the terms of the Convention of 1800. On 5 Apr. 1802 Roger Griswold had moved a resolution calling on the secretary of state to report whether the repairs were made “in order to equip her for the service of the United States, or for the purpose of delivering her to the French Republic.” Federalists disguised this attempt to embarrass the executive as a simple request for information; Republicans impugned their efforts as an attack on the motives of the executive branch (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 1133–41, 1142–54).



   
   The Military Peace Establishment Act of 1802 eliminated one-third of the officer positions in the army, reducing the preponderance of officers over enlisted men (Theodore J. Crackel, Mr. Jefferson’s Army: Political and Social Reform of the Military Establishment, 1801–1809 [New York, 1987], pp. 44–45).



   
   In the House debate over the Military Peace Establishment Act, Federalists objected to the one remaining post of brigadier general as a “perfect sinecure,” but the bill passed without amendment, 77 to 12 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 431).



   
   Congress had passed an act continuing for a period of two years the salaries of executive officers as they had been augmented in an act of Congress of 2 Mar. 1799 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:152).



   
   The tax on carriages “for the conveyance of persons” was one of the taxes eliminated by the “Act to repeal the Internal Taxes,” signed into law on 6 Apr. 1802 (ibid., 2:148–50). The duty on salt was continued to 1807 (Dall W. Forsythe, Taxation and Political Change in the Young Nation, 1781–1833 [New York, 1977], p. 68).



   
   Jackson referred here to the repeal of the Judiciary Act of 1801 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:132).


